Citation Nr: 0115264	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  01-03 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1943 to 
December 1945.  He died in November 1971; the appellant filed 
this claim as his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2000 determination of the Department of Veterans 
Affairs (VA) Waco Regional Office (RO) which denied service 
connection for the cause of the veteran's death, as new and 
material evidence, sufficient to reopen the claim, had not 
been submitted.


FINDINGS OF FACT

1.  By decision in February 1972, the RO denied service 
connection for the cause of the veteran's death; the 
appellant was notified of this decision in March 1972, but 
she did not file an appeal within one year thereafter.

2.  Evidence received since the February 1972 denial of 
service connection for the cause of the veteran's death does 
not bear directly and substantially on the specific matter 
under consideration, it is cumulative or redundant, and/or it 
is not, by itself or in connection with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The February 1972 RO decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2000).

2.  No new and material evidence has been received to warrant 
reopening the claim of service connection for the cause of 
the veteran's death.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

By August 1954 rating decision, the RO denied the veteran's 
claim of service connection for diabetes mellitus, pulmonary 
tuberculosis, a somach condition and a growth on the right 
leg.  By rating decision in April 1971, his award of VA 
nonservice-connected disability pension was reestablished, 
effective March 1, 1971.  

The veteran died in November 1971.  The cause of his death 
was listed as severe uremia due to diabetic nephropathy.  In 
January 1972, the appellant filed a claim for  VA death 
benefits as the veteran's surviving spouse.  

By February 1972 rating decision, the RO denied service 
connection for the cause of the veteran's death.  The 
appellant was informed of that determination and of her 
appeal rights by letter dated in March 1972.  

In September 1997, she requested a copy of the veteran's 
claims file.  The RO sent her a copy of the claims file in 
March 1998.

In January 2000, she wrote to the RO asking that her claim be 
reopened.  She stated that the veteran's cause of death was 
uremia, a blood disorder, and that the April 1971 rating 
decision indicated that the veteran suffered from 
glomerulosclerosis with anemia and uremia, also blood 
disorders.  She also stated that the veteran was diagnosed 
with malaria in 1943, which she characterized as a blood 
disorder.  Attached to her letter were copies of results of 
laboratory tests (serology and urinalyses) conducted in 
service, a copy of the veteran's death certificate with the 
veteran's cause of death highlighted, and a copy of the April 
1971 rating decision with the word "glomerulosclerosis" 
highlighted.

In March 2000, the RO asked that she submit new and material 
evidence if she intended to reopen her claim.  The RO 
explained that her claim could not be reopened in the absence 
of such new and material.  She was given 60 days in which to 
respond.  She did not, and in May 2000, the RO informed her 
that her claim had been denied.

In her June 2000 notice of disagreement, she suggested, in 
essence, that malaria contracted during service contributed 
to the veteran's death, as malaria is a "blood disorder."   

Law and Regulations

As noted above, the appelant's claim of service connection 
for the cause of the veteran's death was previously denied in 
a final February 1972 rating decision.  Despite the finality 
of a prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that must be considered in order to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156; see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Federal Circuit has noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Hodge, 155 F.3d at 1363.  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  See Duran v. Brown, 7 Vet. App. 216, 220 
(1994).  In Kutscherousky v. West, 12 Vet. App. 369 (1999), 
the Court held that the holding in Justus was not altered by 
the Federal Circuit decision in Hodge, supra.  

Analysis

The evidence submitted since the final February 1972 decision 
consists of photocopies of results of laboratory tests 
conducted in service which were already contained within the 
claims file at the time of the prior denial.  Also, she 
submitted a duplicate copy of the veteran's death certificate 
with the veteran's cause of death, severe uremia, 
highlighted.  Finally, she submitted a duplicate copy of the 
April 1971 rating decision, with nonservice-connected 
glomerulosclerosis highlighted.

The evidence submitted recently is not new.  38 C.F.R. 
§ 3.156; see also Hodge, supra.  Indeed, it consists merely 
of photocopies of documents which have been present in the 
claims file for decades.  Furthermore, all of the submitted 
evidence was available in the claims file prior to the 
adverse February 1972 rating decision that denied service 
connection for the cause of the veteran's death.  As the 
newly-furnished evidence is nothing more than duplicative of 
evidence previously of record in 1972, the application to 
reopen the claim may not be granted.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

The Board notes that the appellant appears to be attempting 
to set forth a new theory of entitlement as to the cause of 
the veteran's death.  However, that theory cannot be 
addressed, as in the absence of new and material evidence, a 
previously denied claim which has become final cannot be 
reopened.  Id.


ORDER

No new and material evidence having been received, the 
application to reopen the claim of service connection for the 
cause of the veteran's death is denied.  



		
	J.F. Gough
	Member, Board of Veterans' Appeals


 

